Dear Secretary Carnahan:
This opinion letter responds to your request dated October 29, 2009, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition (version 3) submitted by James Harris regarding a proposed amendment to Article V of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to:
    • repeal the current nonpartisan court plan used to select judges and the current prohibition on judges participating in political campaigns;
    • select all judges through partisan elections; and
    • reduce the terms for Supreme Court and Court of Appeals judges from 12 to 8 years?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                     Very truly yours,
                                                     _____________________ CHRIS KOSTER Attorney General